DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:  The closest prior art to the instant claims is that of Kurabe (US 6,291,081 – previously cited) and Dobashi (US 2009/0047539 – previously cited).  As outlined in the Office action dated 08 January 2021, Kurabe teaches an electrodeposited copper foil with grooves and particles at peak portions, but does not teach any particular dimension of width and depth nor size of the particles as claimed.  Dobashi teaches a surface-treated electrodeposited copper foil with a maximum peak-to-valley height, but does not teach where this is applicable to a grooved structure or teach the claimed Rlr value.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Terminal Disclaimer
The terminal disclaimer filed on 08 April 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/563,958 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see remarks, filed 08 April 2021, with respect to Double Patenting have been fully considered and are persuasive.  The rejection of claims 1-12 has been withdrawn.  Applicant has filed the requisite terminal disclaimer and therefore the rejection is withdrawn.
Applicant’s arguments, see remarks, filed 08 April 2021, with respect to 35 USC 112(b) have been fully considered and are persuasive.  The rejection of claims 1-12 has been withdrawn.  Applicant has provided clarification regarding the Rlr values on pp. 5-6 of the remarks and therefore the rejection is withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105.  The examiner can normally be reached on M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784